Title: To James Madison from William Eustis, 29 July 1810
From: Eustis, William
To: Madison, James


Sir,New London Connt. July 29th. 1810.
Having left the post road on a visit to West Point with Governor Tompkins who persuaded me, as in the event I really found, that it facilitated my journey I have not found a convenient opportunity to acknowlege your Letter of the 17th instant. The order for the march of the 6th Regt from Carlisle to Pittsburg has not been countermanded, a delay in their movement has arisen from the difficulty of procuring waggons in the midst of harvest. On the receipt of the Letter of Govr. Harrison the Agent was informed that he might wait untill they could be had on reasonable terms, and the emergency having abated the Regt will move by easy marches. The two companies of rifle & dragoons were countermanded & will remain at Carlisle for further orders. The universal enquiry is, what is to be done, and the question is already answered in the mind of the enquirers before it is asked. In this part of the country the attack on the vixen helps out the answer. To morrow I expect to be in Newport, where Major Porter expects some directions, and after two days I shall be in Boston, to take up the Letters by mail, and receive any instructions which may have been forwarded. With entire respect
W. Eustis
 